Citation Nr: 1443294	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  03-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation for post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 19, 2012, and in excess of 70 percent from that date. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 19, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1966. He also had Army Reserve and Army National Guard service, including a period of active duty for training (ACDUTRA) from June 18, 1977 to July 2, 1977.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A rating decision in January 2003 granted service connection for PTSD, evaluated as 10 percent disabling effective from September 16, 2002.  

In September 2005, the Veteran presented oral testimony at a videoconference hearing held before the undersigned Veterans Law Judge.  In a November 2005 decision, the Board found that the issue of a higher rating for PTSD, on appeal at the time service connection was severed in November 2004, remained pending after a June 2005 rating decision restoring service connection.  The Board remanded the issue of a higher rating for PTSD for additional development.  

In July 2009, the Board again remanded the higher rating issue.  In a July 2010 rating decision, the AOJ assigned an increased rating of 50 percent for PTSD, effective September 29, 2009.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  In a September 2012 rating decision, the Appeals Management Center (AMC), increased the 50 percent disability evaluation for PTSD to 70 percent disabling effective from May 19, 2012.  

In May 2013, the Board increased the disability rating for PTSD to 50 percent for the period from September 16, 2002 to September 28, 2009; denied a rating higher than 50 from September 29, 2009 to May 18, 2012; and denied a rating higher than 70 percent for PTSD as of  May 19, 2012.  

In a December 2013 rating decision, entitlement to a TDIU was granted, effective from May 19, 2012.  

A March 2014 rating decision implemented the Board's grant of the 50 percent rating  from September 16, 2002 (effective date of service connection) to September 28, 2009.  

In the interim, the Veteran appealed the Board's decision, other than the portion that was granted, but also seeking a rating in excess of 50 percent for that time period, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2014 Joint Motion for Remand (JMR), the Court, in an April 2014 Order, vacated the Board's May 2013 decision and remanded the matter to the Board.  The Court did not disturb the grant of the 50 percent rating from September 16, 2002 to September 28, 2009, but the Board is instructed to consider an overall higher rating during the entire time period since service connection for PTSD went into effect.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to address the directives of the JMR, a review of the pertinent rating criteria is warranted.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130.

In the Board's May 2013 decision, the Board determined that from September 16, 2002 to May 18, 2012, (including from September 16, 2002 to September 28, 2009), the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity,  but the higher rating requiring occupational and social impairment, with deficiencies in most areas, is not shown during this period.  In addition, the Board determined that since May 19, 2012 the Veteran's PTSD is not manifested by total occupational and social impairment.

In the JMR, it was noted that during the timeframe when a 50 percent rating was made effective, the Veteran was manifesting symptoms which included psychoses for which he was on psychotropic medications.  He was depressed with psychotic features, he had auditory hallucinations, including voices telling him to kill himself; social isolation, anger issues; daily panic attacks, impaired concentration; and cognitive dysfunction.  In addition, while his GAF scores ranged from 40 to 63, they were predominantly in the 40-50 range (indicating at least serious symptoms) and a January 2004 treatment record noted that the Veteran's scores were in the upper 40's.  

There was also conflicting medical evidence on file to include multiple VA examinations which appeared to discount the severity of the Veteran's psychiatric disability, characterizing it as mild and moderate.

The JMR indicated that entitlement to a TDIU was overlooked.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  

In light of the foregoing, the Board finds that a retrospective medical opinion is warranted in this case addressing the nature and severity of all of the symptoms of the Veteran's PTSD disorder since September 16, 2002.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence for the relevant time period).  In pertinent part, the examiner must be provided the rating criteria, but cautioned that the symptoms listed under the 50, 70 and 100 percent evaluations are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant each evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The overall disability level should be assessed, with reference to any predominant symptoms, including, if applicable, psychotic symptoms.  The examiner should also provide an opinion as to the date that the Veteran became unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a retrospective medical opinion addressing the nature and severity of all of the symptoms of the Veteran's PTSD disorder since September 16, 2002.  The examiner must be provided the rating criteria, but cautioned that the symptoms listed under the 50, 70 and 100 percent evaluations are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to each evaluation.  The overall disability level of the PTSD should be assessed, with reference to any predominant symptoms, including, if applicable, psychotic symptoms.  

The examiner should also provide an opinion as to the date that the Veteran became wholly functionally impaired.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim for a higher rating for PTSD as well as a TDIU prior to May 19, 2012, on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

